FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 14, 2020

                                      No. 04-20-00399-CV

                             CIRRUS DESIGN CORPORATION,
                                       Appellant

                                                 v.

Sydney BERRA, Individually and as Personal Representative of the Estate of Lee Berra, and on
             behalf of his surviving parents, Philip Berra and Ellen Berra,
                                       Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CI01530
                          Honorable Monique Diaz, Judge Presiding


                                         ORDER
        Appellee’s second motion to extend time to file the appellee’s brief is granted. We order
the appellee’s brief due January 18, 2021. Counsel is advised that no further extensions of time
will be granted absent a timely motion that: (1) demonstrates extraordinary circumstances
justifying further delay; (2) advises the court of the efforts counsel has expended in preparing the
brief; and (3) provides the court reasonable assurance that the brief will be completed and filed
by the requested extended deadline. The court does not generally consider a heavy workload to
be an extraordinary circumstance.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court